NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


SGM BUILDING GROUP, INC.,                   )
                                            )
              Appellant,                    )
                                            )
v.                                          )      Case No. 2D17-4375
                                            )
SWF PREMIUM REAL ESTATE                     )
LLC., d/b/a ENGEL & VOLKERS,                )
a Florida limited liability company,        )
                                            )
              Appellee.                     )
                                            )

Opinion filed March 1, 2019.

Appeal from the Circuit Court for Collier
County; James R. Shenko, Judge.

David P. Fraser of Holmes Fraser, P.A.,
Naples, for Appellant.

Peter Cambs of Goede, Adamczyk,
Deboest & Cross, PLLC, Naples, for
Appellee.


PER CURIAM.


              Affirmed.


NORTHCUTT, and SLEET, and ATKINSON, JJ., Concur.